TlXmA-rroxz~~~   GEMCRAL
                  OF T-EXAS




                      April 20, 1964      .


Honorable Doug Crouch                  Opinion No. C-246
Criminal District Attorney
Tarrant County Courthouse              Re: Questions relating to
Fort Worth, Texas                          responsibilityfor and
                                           authority over indigent
Dear   Mr. Cr.nIch:                        aged county residents.
         You have requested an opinion from this office upon
the following questiona:
            "1. Who Is charged with the reaponalblllty
       of providing for the Indigent aged of Tarrant
       County?
            "2. Uho Is responsiblelor the supervision
       of the Tarrant County Home for Aged, a county
       owned and operated residential institutionfor
       aged and convalescentpersons.
            “3. Can the CommissionersCourt and/or
       Juvenile Board of Tarrant County lease to any
       private lndlvldual or corporation,county owned
       property for the purpose of that individual or
       corporationupon which-to build a convalescent
       home for the aged?
            “4.  Can the CommlsslonersCourt and/or
       Juvenile Board of Tarrant County contract with
       any lndlvldual or corporationfor a period of
       time in excess of two years for the care of
       the Indigent aged?
            “5. Can the CommlsslonersCourt and/or
       Juvenile Board of Tarrant County contract with
       an indl,vldualor corporationfor the care of
       incigent aged and guarantee in that contract
       to pay for a greater number oi people than
       -?.oseactually being caped for by the lndlvidual
Bon. Doug Crouch, page 2 (C-246 )


    or corporation (Eg. A Slat guarantee of 100
    residents per month with only 75 persons ac-
    tually receiving care.)
         “6. Can the CommissionersCourt and/or
    Juvenile Board of Tarrant County contract
    wlth any individualor corporationto care
    for the indigent aged In a private Sacllltg
    at an agxeed rate pep patient or resident
    secelvlng care.
         “7. Can the county agency or department
    assigned the ~~~sponalbllltyfor the care of
    the lndlgent aged arrange without a kitten7
    contract for the care and realdence FS thosF
    Indigent aged wards In existing convalescent
    homes9 boarding hornearor hospitals.
         was Lbee the CommlaslonersCourt or the
    JuveHle Bc~srdmake the determinationas to
    whethen o,nnot the county should continue to
    care for indfgent aged persons In a county
    home Q? whether such persons should be place{
    with pHvste fnetltutlonaat county expense?
          Your first and second qpestlons can be answered
togetkera Under the provisions of SCctlon 11, Article 2351,
Vernon15 Civil statutes, the Commlsslonera'Court has t~heduty
tc:
         %l    Provide for the support of paupe-s
    and such'ldiots,andluratlcs as cannot be ad-
    mftted into the lunatic asylum, residents OS.
    their county, yho are unable to support them-
    eelvea. . e .a
          UhSle It Is true that the Commlssloners~Court Is a
court CC lfmited @rlsdlctlon, ft is also true that where a
duty is imposed or a power con.Semed by statute upon a commls-
sloners court rithln the boundaries of power which the Constl-
tution has created, then the.comaiaelonerscourt has implied
authority to exerolae broad discretion to accomplish purposes
intended by such statute. El Paso County v. Elan .;O~dSg~i2d
 93 (Ter.Clv.App.1937');h&on v. Wapshall 118 k
              199   error dism.); Anderson 4. Wood, i37 Tex.
2019 152 SaW02d 1064 (1941).
          2cier the provfafona of Sectfon li, Article23519
'Zxt-y to ::rovia"for tbe support of paupers, rhfch includes
"2 :"zq5,?."f%+$.Eds
                   is tiposed upcn ?~hsConmssimers Cciirt.
i

    hon. Doug Crouch, page 3 (C-246 )


    The inawer to the second question also Is that the Commlssloners
    CGurc,,rather than the Juvenile Board, la responsible for the
    supervisionof the Tarrant County Home for the Aged.
              In peg&-d to your third question, you directed our
    +C,tentlcnto Section 19(d), Article 2351, Vernon's Clvll Stat-
    utes, which IS as follows:
              "19(d). Countlea are expressly authorized
         and empowered to lease or rent any lands, housing,
         c,rfaclIltles acquired by them pursuant to this
         Act acd to establish and revise the rent or
         charges therefor. a . .v
              IS the particular property was acquired pursuant to
    Section 19(a), Article 2351, Vernon's Civil Statutes, then we
    answer your question In the afflrmatlve.
              In connectionwith your fourth question, certain
    provlslona ln Section 7 of Article XI of the Constitutionor
    Texas, provldes that:
                D .no debt for any purpose shall ever
        be incurred In any mEMler by any city or county
        unless provlslon 1s made, at the time of creating
        the same9 for levylng and collecting a sufficient
        tax to pay the interest thereon and provide at
        least two pep cent (2%) a8 a elnklng fund. Q e ,.'
               The term "debt" as used ln the above quGted conetl-
    tutlonal pr$vlslon has been unlrormly held by the courts of
    this State to mean any pecuniary obligation imposed by con-
    tr8ct3 except euch as were , at the date of the contract,within
    the lawful and reasor&ble contemplationof the parties, to be
    satfsfled oJt of the current revenues for the year or out of
    some fund then within the lmmedlate control of
    Stevenson v. Blake.$3Geex. 103, 113 S.W.2d
    County v. fIacley,1          54, 150 S.W.2d 980
    “CLAera 15 0plrrl;Pl
                       No. v+5z   (1952).
               In Stevenson   v. Blake, 88 S.W.2d 773 (Tes.Clv.App.
    1935), arflrmsd ln Stevenson v. Blake, 131 Tex. 103, 113 S.W.2d
525 (I938), the commissionerscourt had contracted with certain
    attorneys whereby the attorneys were to be pald in Installments
    over Y p3+~d in exe58 of a year. The Cou?t, Cn holding the
    tzon7rsrt ixaiid   a3 be1r.g in contravention0r Sect.lon7 of
    2,-.::::*:Bon. Doug Crouch, page 4 (C- 246 )


          9,
             . .the validity of such contract is
               a

     determinableby the good-Saith Intention of
     the parties, at the time of contracting,as
     to whether the county’s obligation Is, upon
     the one,hand, to be paid out of unappropriated
     revenues then In hand or to be collected during
     the year of the contract and lawfully available
     for the purpose, or, upon the other hand, out
     of revenues to be colleated after the termlna-
     tlon of that fiscal year. In the first case,
     the contract does not contravene the constltu-
     tlonal limltatlo?ljin the second It does.”
           The p-reposedcontractunless payable gut of current
revenues for the current year would be invalid unless the
constitutional.requlrementsSound In Section 7, Article XI 0r
the Constitution,  has first been complied with.
          Your fifth question concerns a contractualagreement
by Tarrant County to pay for a guaranteedminimum number of
people, which may be more thazzthose actually receiving care.
          By Section 3 of Article XI of the Constitutionof
Texas, a county Is enjoined from becoming a subscriberto the
capital OS any private corporationor assoclatlon or making
my approgrlatlcnor donation or loanlrg Its credit to same.
Thus, the commissionerscourts may not dispose of county property
so as to amount virtually to a dopatlon. Llano County v. Knowlesi
29 S.W. 549 (Tex.Clv.App.1895). Although a minimum guarantee
by Tarrant County would undoubtedly be a desirable conQractual
feature In the eyes of the other contracting   party, we are of
the op3.nlonthat the Sunds paid for those Individualsnot actually
receiving care would amount to a donation by Tsrrant County. As
such, It wou,uld violate Section 3, Article XI of the Constitution
0s Texas. We thereS’o,-e  answer your fifth question in the negative.
          Somewhat aln~llarto the preceding question, your
sixth question also concerna the contractualpower and authority
of the CommissionersCfxrt of Tarrant County. As stated In anP
awering your SF-& question,where a duty Is imposed or a power
conferredupon a comleel~nere   court, then the commissioners
court has implied authority to exerclee broad discretion to ac-
complish the purposes intended. When the commissionerscourts
were expreesly glven the power and duty ‘to provide for the
support 0s paupers,” by necessary implicationthey were clothed
xlth the mthority  to do all the Incidental things necessary to
provide for their suppork. Thus, while the commissionerscourt
is not under a duty to place indigents In a prlvate fscllity and
psy for their care, Wlllacy County v. valley Baptist !ios~ital,
Hon. Doug Crouch, page 5 (C- 246 )


29 S.W.2d 456 (Tex.Clv.App.1930), It can, In the exercise of
its dlscretlon,provide for the care of Indigents whom it places
In a private facility. Here, of course, the contractualterms
must not be such as to amount to a donation by the County to
the lndlvldual or corporationproviding the csre, nor can the
contract provide for payments by the County out of future reve-
nues.
         Therefore, your sixth question 1s answered in the
affirmative.
          To answer your seventh question, we must determine
whether it 1s within the authority of the CommlsslonersCourt
to mange, wathout a written contract, for the csre of the
Indigent aged now In existing convalescenthomes or hospitals.
It has been held that the county 1s liable for the reasonablevalue
of services received under sn implied contract, or when the
contract actually made was void, as long as it was within the
authority of the commissionerscourt to,,makethe contract sought
to be implied. D.rrls County v. Nevllle, 84 S.W.2d 834 (Tex.
Civ.App. 19Yjj
            5); Bdrlchz: YIas County, 167 S.W.2d 560 (Tex.
Clv.App. 19'29 error di
          Thus, Is it within the Tarrant County Commissioners
Court063authority to arrange for this care without a written
contract. Ffrst, as noted .lnour answer to your previous clues;
tlon, when the commlsslonerscourts were expressly glqn the
power and duty 'to provide for the support of paupersp by
necessary implicationthey were clothed with the authority to do
all.the incidental things necessary to provide for their support.
So lo.ngas the indigents are residents of Tarrant COMtY and
unable to support themselves,the commlsslonerscourt 1s given
the duty to provide for their support. Whether this provision
of mpport is agreed.uponby written contract, or whether It is        I
ar2angad wlthcut a written contract, seems to have no bearing
on t.hequestion of authority. It Is our oplnlon that It is
within the authoHty of the Tarrant County CommissionersCourt,
under>Section 11, Article a51s to arrange without a written
cont~~a~tfor the care and residence of those aged Indigents
now in exlatlng convalescenthomes or hospitals.
          In awwep to your last question, the COrnmiSSIOnerS
Court makes the determinationas to whether the county should
continue to care for indigent aged persons ln a county home or
whether such persons should be placed with private lnstltutlons
at county.expense. The court has the implied power to exercise
its discretion aa to the means to be employed in providing for
~thecupport of i%s fndlgent aged. Attorney General'- %in:Gn
2 -2217 ~lg~o~.~
Hon. Doug Crouch, page 6 (C- 246 )


                    SUMMARY

         (1) The Tarrant County Commissioners
     Courtis responsiblefor providing for the
    Indigent aged of Tarrant County. Further,
    the Tarrant County CommissionersCourt Is
    responsible for the supervisionof the Tar-
    rant County Home for Aged.
          (2) The Tarrant County Commissioners
     Court can lease to a private Individual or
     corporationscounty owned property upon which
     the individual or corporation Is to build a
     convalescenthome If the particular property
     was acquired pursuant to Section 19(a), Ar-
     ticle 2351, Vernon's Civil Statutes.
             (3)
               The CommlsslonereCourt cannot
     contract with an Individualor corporationfor
     longer than a year unless the constitutional
     requi.zementsIn Section 7, Article XI of the
     Ccastltutionare flrst complied with.
          (4) The CommlPrsioners Court cannot
     guarantee In a contract to pay for a greater
     numbes cf persons than those actually being
     cszed for by the Individualor corporation.
         (5) Tke CommlaslonersCourt can contract
    with m Individual or corporationto care for
    the Indigent aged in a private facility at an
    agreed rate per patient receiving csre.
                                               3
         (6: The CommissionersCourt can errange
    with&t a written contract for the care and
    residence of those Indigent wards In existing
    convalescenthomes -CPhospital&
          (7) The Commieaionerrr Court makes the
     determkation as to whether the county should
     cont%nue to care for Indigent aged persons In
     a county home or whether ach persons should
     be placed with private institutionsat county
     expense.
     i   ’ ~1

.

‘.              Hon. Doug Crouch, page 7 (C-   246 )


                                                Very truly yours,
                                                WAGGONHl   CARR
                                                Attorney General


                                                By:
                                                 g a-
                                                   E. Lawrence Merrlman
                ELM:lnkh                           Assistant

                APPROVED:
                OPINION COMMITTEE
                W. V. Geppert, Chairman
                John Reeves
                Gordon Appleman
                Arthur Sandlln
                Frank Booth
                APPROVEDFOR TEEAT'J!ORNEY
                                        GENERAL
                BY: Stanton Stone